                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

 CLINTON EVANS, et al.                                              CIVIL ACTION

 VERSUS                                                             CASE NO. 18-8972

 SHERIFF JOSEPH LOPINTO, et al.                                     SECTION: “G”(4)


                                            ORDER

       Pending before the Court is Defendants CorrectHealth Jefferson, LLC (“CHJ”), Ironshore

Specialty Insurance Co., David Jennings (“Jennings”), and Dr. William Lo‘s (“Dr. Lo”)

(collectively, “Medical Defendants”) Motion to Dismiss. 1 In this litigation, Plaintiffs Clinton

Evans and Jeresa Morgan (collectively, “Plaintiffs”) bring claims individually and on behalf of

their deceased son, Jatory Evans (“Evans”), against Medical Defendants alongside Defendants

Jefferson Parish, Sheriff Joseph Lopinto, Corrections Administrator and Deputy Chief Sue Ellen

Monfra, Deputy Christopher Mayeaux (collectively, “Defendants”). 2 Plaintiffs allege that

Defendants failed to properly monitor Evans while he was incarcerated in Jefferson Parish

Correctional Facility (“JPCC”) and that their acts or omissions lead to Evans’ death by suicide.3

Having considered the motion, the memoranda in support and in opposition, and the applicable

law, the Court denies the motion without prejudice and stays the case pending completion of a

medical review panel.




       1
           Rec. Doc. 27.
       2
           Rec. Doc. 6 at 2–5.
       3
           Id. at 1.


                                               1
                                          I. Background

A.     Factual Background

       According to the First Amended Complaint, Evans was a pre-trial detainee in the custody

and care of the Jefferson Parish Sheriff’s Office when he died by hanging in his cell on September

27, 2018.4 Plaintiffs allege that Evans had a known history of mental illness, as well as a history

of serious suicide attempts.5 Plaintiffs allege that while at JPCC, Evans expressed concerns and

stresses including symptoms of Post-Traumatic Stress Disorder (“PTSD”). 6 Plaintiffs further

allege that in the days leading up to his death, Evans’ behavior underwent changes that suggested

that he was dealing with new and additional stressors.7 Plaintiffs allege that in the days before his

death, several other detainees noted how depressed Evans seemed to be.8 Plaintiffs allege that

despite this known history, and Evans behavior leading up to his death, Defendants failed to

provide adequate suicide prevention measures.9

B.     Procedural Background

       On September 26, 2018, Plaintiffs filed a Complaint in this case.10 On December 7, 2018,

Plaintiffs filed the First Amended Complaint, which was identical to the original Complaint.11


       4
            Id.
       5
            Id.
       6
            Id.
       7
            Id.
       8
            Id.
       9
            Id.
       10
            Rec. Doc. 1.
       11
            Rec. Doc. 6.


                                                 2
        On January 24, 2019, Defendant Jefferson Parish filed a Motion to Dismiss and a request

for oral argument on the motion. 12 On February 5, 2019, Plaintiffs filed an opposition to the

Motion to Dismiss. 13 On February 19, 2019, Plaintiffs filed a supplemental opposition to the

Motion to Dismiss.14 The Court heard oral argument on the Motion to Dismiss on February 27,

2019.15 On February 27, 2019, the Court issued an order denying Defendant Jefferson Parish’s

Motion to Dismiss without prejudice and gave Plaintiffs 30 days to amend the complaint to cure

deficiencies noted at oral argument if possible.16 On March 27, 2019, Plaintiffs filed a second

amended complaint, which included additional allegations against Jefferson Parish but maintained

the same allegations against the other defendants as the first amended complaint.17

        On March 6, 2019, Medical Defendants filed the instant Motion to Dismiss.18 On March

19, 2019, Plaintiffs filed an opposition.19 On April 4, 2019, with leave of Court, Plaintiffs filed an

amended opposition.20 On April 5, 2019, Medical Defendants filed a reply in further support of




        12
             Rec. Docs. 16, 17.
        13
             Rec. Doc. 21.
        14
             Rec. Doc. 23.
        15
             Rec. Doc. 22.
        16
             Rec. Doc. 25.
        17
            Rec. Doc. 38. The instant motion to dismiss is references the First Amended Complaint. As the
allegations in the First Amended Complaint and Second Amended Complaint are the same as they pertain to
Medical Defendants, the Court will proceed with addressing the instant Motion to Dismiss.
        18
             Rec. Doc. 27.
        19
             Rec. Doc. 32.
        20
             Rec. Doc. 43.


                                                       3
the Motion to Dismiss.21

                                      II. Parties’ Arguments

A.     Medical Defendants’ Arguments in Support of the Motion to Dismiss

       In the Motion to Dismiss, Medical Defendants recount Evans’ medical treatment from his

arrival at JPCC on November 9, 2016, until his death on September 27, 2017.22 Then Medical

Defendants argue that all of Plaintiffs’ state and federal law claims against them should be

dismissed because Plaintiffs fail to state a claim or plead sufficient facts to raise a right to relief

above a speculative level.23

       First, Medical Defendants argue that Plaintiffs’ state law claim for medical malpractice,

specifically count seven of the complaint, should be dismissed because it is premature.24 Medical

Defendants argue that allegations of medical malpractice fall under the Louisiana Medical

Malpractice Act.25 Medical Defendants argue that under this law, a medical malpractice claim

against a private qualified health care provider is subject to dismissal as premature if the claim has

not first been presented to a medical review panel.26 Medical Defendants argue that Plaintiffs’

medical malpractice state law claims should be dismissed because they are qualified health care

providers and Plaintiffs currently have a claim pending before a medical review panel.27


       21
            Rec. Doc. 41.
       22
            Rec. Doc. 27-1 at 1–5.
       23
            Id. at 6.
       24
            Id.
       25
            Id. at 6–7.
       26
            Id. at 7.
       27
            Id.


                                                  4
          Medical Defendants also argue that any state law intentional tort claim fails because the

allegations in the complaint are “legal conclusions couched as factual allegations.” 28 Medical

Defendants argue that the record shows that Medical Defendants did not intentionally harm Evans,

specifically stating that “Dr. Lo increased decedent’s antipsychotic shortly before his suicide and

decedent was seen/checked on extensively by Mr. Jennings and other medical staff throughout his

incarceration.”29

          Medical Defendants then argue that Plaintiffs’ federal claims should also be dismissed.30

First, Medical Defendants argue that Plaintiffs’ deliberate indifference claim, specifically count

three, fails because Plaintiffs only make conclusory allegations.31 Medical Defendants argue that

under Section 1983, a convicted prisoner can only succeed on a claim for inadequate medical

treatment if he demonstrates that there has been “deliberate indifference to serious medical needs

by prison officials or other state actors.”32 Medical Defendants argue that this consists of two

elements: (1) the plaintiff must show that the deprivation was objectively serious;33 and (2) the

plaintiff must show that the official knew of and disregarded a risk of harm.34 Medical Defendants

argue that “mere negligence” is not enough to create liability, and that deliberate indifference is


          28
               Id.
          29
               Id.
          30
               Id. at 8.
          31
               Id.
          32
               Id. (citing Bell Atl. Corp. v. Twombly, 127 S.Ct. 1955, 1965 (2007)).
          33
               Id. (citing Wilson v. Seiter, 501 U.S. 294, 297 (1991); Mendoza v. Lynaugh, 989 F.2d 191, 193 (5th Cir.
1993)).
          34
           Id. (citing Reeves v. Collins, 27 F. 3d 174,176 (5th Cir. 1994) (citing Farmer v. Breenen, 511 U.S. 825,
847 (1994))).


                                                             5
an “extremely high” standard to meet. 35 Medical Defendants argue that Plaintiffs claim for

deliberate indifference fails because the allegations in the complaint, and the medical records in

the record, show that “decedent was provided extensive medical care, placed on suicide watch on

two occasions, and regularly received his anti-psychotic medication.”36 Medical Defendants claim

that in similar cases, the Fifth Circuit has held that an inmate who has been examined by medical

personnel fails to set forth a valid showing of deliberate indifference to serious medical needs.37

         Then, Medical Defendants argue that Plaintiffs’ claim that CHJ is liable “under the doctrine

of respondeat superior for the constitutional torts of its employees,” count two in the complaint,

should be dismissed with prejudice as the Fifth Circuit has recognized that there is no vicarious

liability under Section 1983.38 Likewise, Medical Defendants argue that the Court should dismiss

Plaintiffs’ claim for supervisory liability because they cannot establish that Medical Defendants

acted with deliberate indifference.39

         Similarly, Medical Defendants argue that Plaintiffs’ Monell claim, count six, should be


        35
           Id. at 8–9 (citing Mace v. City of Palestine, 333 F.3d 621, 626 (5th Cir. 2003); Gobert v. Caldwell, 463
F.3d 339, 346 (5th Cir. 2006).
         36
              Id. at 10.
         37
            Id. (citing Norton v. Dimazana, 122 F.2d 286, 292 (5th Cir. 1997); Callaway v. Smith County, 991 F.
Supp. 801, 809 (E.D. Tex. 1998); Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985); Mayweather v. Foti, 958 F.2d
91 (5th Cir. 1992)).
         38
            Id. at 11 (citing Doe v. Taylor, 15 F.3d 443 (5th Cir 1994) (en banc) (holding “The Court, however, also
held that local governments cannot be held liable under § 1983 on a respondeat superior theory. Similarly, we have
held that supervisory officials may not be found vicariously liable for the actions of their subordinates under §
1983.”); Estate of Davis ex rel. McCully v. City of North Richland Hills, 406 F.3d 375, 383 (5th Cir. 2005)
(providing “Supervisory officials cannot be held liable under section 1983 for the actions of subordinates, such as
Hill, on any theory of vicarious or respondeat superior liability.”).
         39
             Id. (citing Porter v. Epps, 659 F.3d 440, 446 (5th Cir. 2011) (providing “In order to establish supervisor
liability for constitutional violations committed by subordinate employees, plaintiff must show that the supervisor
act[ed], or fail[ed] to act, with deliberate indifference to violations of others’ constitutional rights committed by their
subordinates.”).


                                                            6
dismissed because Plaintiffs cannot establish “deliberate indifference” to Evans’ needs.40 Medical

Defendants argue that the Fifth Circuit has held that to succeed on a Section 1983 deliberate

indifference claim, a plaintiff must allege that:

       (1) an employee of the local governmental body violated plaintiff’s clearly
       established constitutional rights with subjective deliberate indifference, and (2) the
       violation resulted from a policy or custom adopted or maintained by the local
       governmental body with objective deliberate indifference.41

For these reasons, Medical Defendants argue that all of the claims pending against them should be

dismissed.42

B.     Plaintiffs’ Arguments in Opposition to the Motion to Dismiss

       In opposition, Plaintiffs argue that Medical Defendants repeatedly failed to execute their

own plans of care or medically necessary care mandated by policy, and that Medical Defendants’

indifference was consistent with a pattern of care for similarly situated individuals.43

       Regarding Plaintiffs’ state law claims, count seven and count eight of the complaint,

“Plaintiff[s] do[] not dispute the statutory necessity for the medical review panel,” but Plaintiffs

nonetheless argue that judicial economy does not favor dismissal of these claims at this time.44

Plaintiffs specifically ask that the Court stay these claims pending review by the medical review

panel, or that the Court dismiss these claims without prejudice.45


       40
            Id.
       41
            Id. at 12–13 (citing Olabisiomotosho v. City of Houston, 185 F. 3d 521, 528–29 (5th Cir. 1999)).
       42
            Id.
       43
            Rec. Doc. 43 at 1–2.
       44
            Id. at 15–16.
       45
            Id.


                                                         7
         Regarding Plaintiffs’ claim for deliberate indifference in count three of the complaint,

Plaintiffs argue that violations of rights for pre-trial detainees like Evans should be assessed under

an objective deliberate indifference standard, not a subjective deliberate indifference standard.46

Plaintiffs argue that under this standard, an official is liable for an Eighth Amendment violation

where he or she acts or fails to act, despite knowledge of a substantial risk of serious harm to an

inmate.47

         However, Plaintiffs argue that under either a subjective or objective deliberate indifference

standard, they properly state a claim against Medical Defendants because Medical Defendants

“repeatedly delayed or failed to see [Evans] despite policies and medical orders that acknowledged

medically necessary treatment.” 48 Specifically, Plaintiffs argue that Defendant Dr. Lo, a

psychiatrist, never saw Evans while he was on suicide watch, despite a policy that all inmates

suspected of suicidal ideation should be referred to a psychiatrist for evaluation. 49 Instead,

Plaintiffs argue that Defendant Jennings, a social worker, made a cursory evaluation of Evans.50




         46
            Id. at 3–4 (citing Bell v. Wolfish, 441 U.S. 520, 583, (1979) (holding violations of pre-trial detainees’
rights must be determined by a different standard than sentenced prisoners); Kingsley v. Hendrickson, 135 S.Ct.
2466, 2473, 192 L.Ed.2d 416 (2015) (holding the appropriate standard for pre-trial excessive force claims is an
objective one); Castro v. County of LA, 833 F.3d 1060, 1070 (9th Cir. 2016) (extending objective deliberate
indifference standard in medical care case); Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017) (holding objective
deliberate indifference is proper standard for pre-trial claims); Miranda v. Cty. of Lake, 900 F.3d 335, 354 (7th
Cir.2018) (holding objective deliberate indifference was standard in medical care case); Alderson v. Concordia Par.
Corr. Facility, 848 F.3d 415, 424 (5th Cir.2017) (Graves, J. Concurring in part finding that “there are still different
standards for pretrial detainees and DOC inmates….if the standards were to be commingled, it would be toward an
objective standard as to both on at least some claims.).
         47
              Id. at 5–6 (citing Farmer v. Brennan, 511 U.S. 825, 837, 862 (1994)).
         48
              Id. at 6.
         49
              Id. at 7.
         50
              Id. at 7–8.


                                                           8
Plaintiffs argue that Jennings used boilerplate language to support Evans’ discharge, and that

Jennings used similar language to support the discharge of another inmate, Joshua Belcher, who

similarly committed suicide before Evans’ death.51 Further, Plaintiffs argue that Jennings did not

provide follow up care after Evans was released from suicide watch.52

       Regarding Plaintiffs’ claims for failure to supervise and a Monell violation, count two and

count six, Plaintiffs argue that CHJ is liable because it was deliberately indifferent to a policy,

pattern, or practice that caused a deprivation of Evans’ rights.53 Plaintiffs argue that “a failure to

adopt a policy can be deliberately indifferent when it is obvious that the likely consequences of

not adopting a policy will be a deprivation of constitutional rights.”54 Plaintiffs acknowledges that

this is an “objective deliberate indifference” standard.55 Plaintiffs argue that CHJ demonstrated

deliberate indifference by failing to train, and failing to promulgate policies to ensure patients

received timely adequate psychiatric care and suicide prevention.56 Specifically, Plaintiffs argue

that CHJ created a condition severely limiting coverage of qualified mental health prescribers and

providers, created punitive suicide watch conditions without a clinical basis, failing to provide

supportive therapy, and failing to provide suicide step-down and follow up plans for patients.57

       Further, Plaintiffs argue that while Medical Defendants are not vicariously liable, they are


       51
            Id.
       52
            Id. at 8.
       53
            Id. at 10 (citing Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658 (1978)).
       54
            Id. (citing Rhyne v. Henderson County, 973 F.2d 386, 392 (5th Cir. 1992)).
       55
            Id. at 11.
       56
            Id.
       57
            Id.


                                                           9
subject to supervisory liability for failure to train and supervise its employees.58 Plaintiffs argue

that Louisiana physicians have a legal duty to supervise the registered nurses and licensed practical

nurses working under them and that Medical Defendants failed to fulfill this duty as it is unclear

if any physician was supervising the nurses providing care in this case.59

          Additionally, Plaintiffs argues that while there may be a factual question regarding the

party ultimately responsible for the failure to provide adequate healthcare, all Medical Defendants

are sufficiently implicated by the allegations in the complaint to survive dismissal. 60 Finally,

Plaintiffs ask that if the Court finds Plaintiffs have not stated a claim upon which leave can be

granted, that the Court give them leave to amend the complaint once more.61

C.        Medical Defendants’ Arguments in Further Support of the Motion to Dismiss

          In further support of the Motion to Dismiss, Medical Defendants argue that Plaintiffs

present conclusory allegations, pointing as an example to Plaintiffs statement that Medical

Defendants “repeatedly delayed or failed to see Mr. Evans despite policies and medical orders that

acknowledged medically necessary treatment.” 62 Medical Defendants argue these conclusory

allegations are contradicted by medical records and statements in the amended complaint showing

that Evans was observed by Dr. Lo or Jennings on various dates throughout his incarceration,

specifically after he was released from suicide watch, and that Evans was given psychiatric


          58
               Id. at 12–13 (citing Doe v. Rains County Independent School District, 66 F.3d 1402, 1412–13 (5th Cir.
1995)).
          59
               Id. at 14 (citing La. Rev. Stat. Ann. § 37:913; 37:961(4)).
          60
               Id. at 14–15.
          61
               Id. at 17.
          62
               Rec. Doc. 41 at 1.


                                                             10
medication during this time period.63 Medical Defendants argue that the Fifth Circuit has held that

a failure to monitor inmates under similar circumstances or an incorrect diagnosis does not amount

to deliberate indifference.64 Medical Defendants point out that Evans was released from suicide

watch, denied suicidal ideations, and did not request additional medical after his last visit with Dr.

Lo.65

        Regarding the supervisory liability and Monell claims, Plaintiffs argue that these claims

also fail as a matter of law.66 First, Medical Defendants argue that if the claims against Dr. Lo and

Jennings for deliberate indifference fail, then the claims against CHJ fail as a matter of law.67

Medical Defendants argue that a failure to supervise claim should not be based on the actions of

nurses acting under other healthcare providers, but rather upon the actions of the individuals at

issue in this case. 68 Medical Defendants once again assert that the record reflects that they

provided care for Evans, and at most, there inaction may amount to negligence, not deliberate

indifference.69

        Finally, regarding the state law claims, Medical Defendants argue that the Court should

dismiss these claims without prejudice or stay and administratively close the case entirely. 70


        63
             Id. at 2–3.
        64
             Id. at 4 (citing Estate of Pollard v. Hood County, Texas, 579 F. App’x 260 (5th Cir. 2014)).
        65
             Id. at 5.
        66
             Id. at 6.
        67
             Id.
        68
             Id. at 6–7.
        69
             Id. at 7–8.
        70
             Id. at 8–9.


                                                          11
Medical Defendants argue that the Court should not issue a partial stay because the ongoing

medical review panel may impact deadlines set in the Court’s scheduling order.71

                                               III. Legal Standard

        Federal Rule of Civil Procedure 12(b)(6) provides that an action may be dismissed “for

failure to state a claim upon which relief can be granted.”72 A motion to dismiss for failure to state

a claim is “viewed with disfavor and is rarely granted.”73 “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim for relief that

is plausible on its face.’”74 “Factual allegations must be enough to raise a right to relief above the

speculative level.”75 A claim is facially plausible when the plaintiff has pleaded facts that allow

the court to “draw a reasonable inference that the defendant is liable for the misconduct alleged.”76

        On a motion to dismiss, asserted claims are liberally construed in favor of the claimant,

and all facts pleaded are taken as true.77 However, although required to accept all “well-pleaded

facts” as true, a court is not required to accept legal conclusions as true.78 “While legal conclusions

can provide the framework of a complaint, they must be supported by factual allegations.” 79


        71
             Id.
        72
             Fed. R. Civ. P. 12(b)(6).
        73
             Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).
        74
             Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2008)).
        75
             Twombly, 550 U.S. at 556.
        76
             Id. at 570.
        77
           Leatherman v. Tarrant Cnty. Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 164 (1993); see
also Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322–23 (2007).
        78
             Iqbal, 556 U.S. at 677–78.
        79
             Id. at 679.


                                                           12
Similarly, “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements” will not suffice.80 The complaint need not contain detailed factual allegations, but it

must offer more than mere labels, legal conclusions, or formulaic recitations of the elements of a

cause of action.81 That is, the complaint must offer more than an “unadorned, the defendant-

unlawfully-harmed-me accusation.” 82 From the face of the complaint, there must be enough

factual matter to raise a reasonable expectation that discovery will reveal evidence as to each

element of the asserted claims.83 If factual allegations are insufficient to raise a right to relief above

the speculative level, or if it is apparent from the face of the complaint that there is an “insuperable”

bar to relief, the claim must be dismissed.84

                                                   IV. Analysis

        Plaintiffs allege that Defendants failed to properly monitor Evans while he was

incarcerated in JPCC and that their acts or omissions lead to Evans’ death by suicide.85 Plaintiffs

bring both federal and state law claims for relief, including state law claims for medical

malpractice.86

        Medical Defendants argue that Plaintiffs’ state law claims for medical malpractice are



        80
             Id. at 678.
        81
             Id.
        82
             Id.
        83
             Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 257 (5th Cir. 2009).
        84
           Carbe v. Lappin, 492 F.3d 325, 328 n.9 (5th Cir. 2007); Moore v. Metro. Human Serv. Dep’t, No. 09-
6470, 2010 WL 1462224, at * 2 (E.D. La. Apr. 8, 2010) (Vance, J.) (citing Jones v. Bock, 549 U.S. 199, 215 (2007)).
        85
             Rec. Doc. 38 at 1–2.
        86
             Id. at 2, 33.


                                                         13
premature as the claims are currently under review by a medical review panel.87 Plaintiffs “do[]

not dispute the statutory necessity for the medical review panel,” but Plaintiffs argue for the sake

of judicial efficiency that the Court either grant a partial stay for these claims or dismiss the claims

without prejudice.88 Medical Defendants respond that the Court should not issue a partial stay

because the ongoing medical review panel may impact deadlines set in the Court’s scheduling

order.89 Therefore, Medical Defendants argue that the Court should either stay the case in its

entirety or dismiss the medical malpractice claims against them without prejudice.90

        The Louisiana Medical Malpractice Act states that “[n]o action against a health care

provider covered by this Part, or his insurer, may be commenced in any court before the claimant’s

proposed complaint has been presented to a medical review panel.”91 Louisiana courts have held

that a medical malpractice claim against a private qualified health care provider is subject to

dismissal on an exception of prematurity if such claim has not first been presented to a medical

review panel. 92 The Fifth Circuit has found that the Louisiana Medical Malpractice Act is

constitutional and applies to state law medical malpractice claims filed in federal court.93 Here,

the state law medical malpractice claims against Medical Defendants are currently being reviewed


        87
             Rec. Doc. 27-1 at 5.
        88
             Rec. Doc. 43 at 15–16.
        89
             Rec. Doc. 41 at 8–9.
        90
             Id.
        91
             La. R.S. 40:1231.8(B)(1)(a)(i) (formerly La. R.S. 40:1299.47(B)(1)(a)(i)).
        92
           Blevins v. Hamilton Medical Center, Inc., 2007-127 (La. 6/29/07); 959 So. 2d 440 (citing La. R.S.
40:1299.47(A); La. C.C.P. art. 926); Alonso v. Tulane U. Med. Ctr., 16-420 (La. App. 5 Cir. 2016); 215 So. 3d 355,
358.
        93
             See Seoane v. Ortho Pharmaceuticals, Inc., 660 F.2d 146 (5th Cir. 1981).


                                                          14
by a medical review panel.94 Therefore, these claims cannot proceed until the medical review

panel has issued its decision.

        However, the Court still needs to address whether to grant dismissal of these claims or a

stay of the case. The Court notes that this case involves multiple defendants, multiple claims, and

multiple issues are raised in the instant motion. Plaintiffs’ amended complaint contains both

federal and state law claims against Medical Defendants.95 Plaintiffs also brings federal and state

law claims against Jefferson Parish, Sheriff Joseph Lopinto, Corrections Administrator and Deputy

Chief Sue Ellen Monfra, Deputy Christopher Mayeaux.96 The only claims before the medical

review panel are Plaintiffs’ medical malpractice claims against Medical Defendants.97

        It does not appear that the Fifth Circuit has addressed whether a district court should

dismiss medical malpractice claims without prejudice or stay a case where claims against some

defendants are pending before a medical review panel, while claims against other defendants are

not pending before a medical review panel. According to the statute, dismissal is normally

appropriate, and multiple district courts within the Fifth Circuit have dismissed medical

malpractice claims without prejudice when the claim is pending before a medical review panel.98

However, in at least one case, the Fifth Circuit affirmed a district court decision staying a case




        94
             See Rec. Doc. 27-10.
        95
             Rec. Doc. 6 at 22–31.
        96
             Id.
        97
             See Rec. Doc. 27-10.
        98
           See e.g. Acosta v. Pelican State Outpatient Clinic, No. 03–3050, 2004 WL 459316, at *2–3 (E.D. La.
Mar. 11, 2004); Senia v. Pfizer, Inc., 2006 WL 1560747 (E.D. La. 2006).


                                                       15
pending review of a medical malpractice claim by a medical review panel.99 Further, district

courts within the Fifth Circuit have held on multiple occasions that a stay of the entire case is

appropriate if there are multiple claims or parties and the claims are sufficiently related to the claim

pending before the medical review panel.100

        All of Plaintiffs’ claims, including the medical malpractice claims, arise out of Evans’

suicide while he was imprisoned in JPCC under the supervision of various individual

defendants.101 Plaintiffs allege that all defendants failed to properly monitor and treat Evans and

that their acts or omissions lead to Evans’ death by suicide.102 Considering these facts, the Court

finds that judicial economy favors consideration of all of Plaintiffs’ claims together after the

conclusion of the medical review panel. The opinion of the medical review panel may be relevant

to the disposition of Plaintiffs’ federal and state law claims pending against all of the defendants.103

Further, the Court notes that the Fifth Circuit has held that a district court has general discretionary

power to stay proceedings before the court in the control of its docket and in the interest of

justice.104 Therefore, the Court will stay and administratively close this matter until the medical


        99
              See Seoane, 660 F.2d at 146.
          100
              Hayden v. Cunningham Pathology Associates, 1991 WL 62102 (E.D. La. 1991) (granting a stay when
claims arose out of the same “operative facts”); Vaughn ex rel. Vaughn v. Hospital Service Dist. No. 1 Jefferson
Parish, 2002 WL 126649, at *2 (E.D. La. 2002) (finding it proper to grant a stay when “related” claims
“overlap”); Sousa ex rel. v. Prosser, No. 03-2942, 2004 WL 1497764, at *4-5 (E.D. La. July 1, 2004) (granting motion
to stay to avoid “piecemeal” resolution, ensure consistent results, and promote judicial economy by having matters
litigated only once); Hungerford v. Smith & Nephew, Inc., 2016 WL 4499461, at *2 (W.D. La. Aug. 23, 2016)
(granting motion to stay to avoid “piecemeal” litigation).
        101
              Rec. Doc. 6 at 1.
        102
              See generally Rec. Doc. 6.
        103
            See Seoane, 660 F.2d at 149 (noting that the opinion of the medical review panel is admissible at trial
and, although not conclusive, may be relied upon similar to expert evidence).
        104
              McNight v. C.H. Blanchard, 667 F.2d 477, 479 (5th Cir. 1982); see also Landis v. N. Am. Co., 299 U.S.

                                                         16
review panel renders its decision.

                                                   IV. Conclusion

         Because the medical malpractice claims against Medical Defendants are currently before a

medical review panel, the Court denies the motion without prejudice and stays the case pending

completion of a medical review panel. Accordingly,

         IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss 105 is DENIED

WITHOUT PREJUDICE.

         IT IS FURTHER ORDERED this matter is STAYED AND ADMINISTRATIVELY

CLOSED pending completion of the medical review panel. After the medical review panel renders

a decision, any party may move to reopen this case.

                                      8th day of July, 2019.
         NEW ORLEANS, LOUISIANA, this _____




                                                                 ________________________________
                                                                 NANNETTE JOLIVETTE BROWN
                                                                 CHIEF JUDGE
                                                                 UNITED STATES DISTRICT COURT




248, 254 (1936) (finding that a district court has broad discretion to stay proceedings and to control its docket in order
to promote “economy of time and effort for itself, for counsel, and for litigants”).
         105
               Rec. Doc. 16.


                                                           17
